DETAILED ACTION
This action is in response to the amendment 05/03/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The Examiner respectfully note an error in pages 2 – 7 of Applicant’s arguments, where it refers to claim 1. However, claim 1 is currently canceled. The examiner is going to assume that said arguments on pages 2 – 7 are directed to claim 11. 
Applicant’s arguments, see pages 2 – 7 , filed 05/03/2022, with respect to the rejection(s) of claim(s) 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 14 – 15 and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An Improved Control Scheme for a Series-Capacitive Reactance Compensator Based on a Voltage-Source Inverter; (hereinafter Rigby), cited by Applicant(s) in view of US Pub. No. 2014/0133198; (hereinafter Koyama).

Regarding claim 11, Rigby [e.g. Figs. 4 - 6, pages 359 – 361] discloses a series compensation device for an electrical energy transmission network, the series compensation device comprising: a transformer having a primary winding [e.g. upper winding having ia] and a secondary winding [e.g. lower winding]; said primary winding of said transformer connected in series in a phase line [e.g. having ia] of the energy transmission network, wherein the primary winding is connected in series with a first portion of the line and a second portion of the line [e.g. left portion and right portion], and wherein the primary winding is connected in between the first portion of the line and the second portion of the line; and a multi-level power converter [e.g. voltage source inverter], said multi-level power converter being connected to said secondary winding of said transformer; wherein said multi-level power converter is configured to apply a periodically temporally variable voltage to the secondary winding of the transformer such that the primary winding of the transformer will inject a transformed voltage into the phase line of the energy transmission network that simulates a connection of an impedance to the energy transmission network [e.g. col. 2, paragraph 03 in page 870 recites “This paper now describes the results of efforts to extend the original idea proposed by Ooi et al. into a working laboratory prototype of a series reactance compensator, capable of providing a specified and controllable magnitude of reactive compensation under steady state and transient conditions. The first step towards this goal was the extension of the scheme of Ooi et al. to enable a desired ohmic value of capacitive reactance Xc to be reproduced in the transmission line, and the results of this work have been described elsewhere. This initial scheme is that shown in Fig. 1, where the signal processing blocks were added to supply the correct magnitude signal at point c to ensure the reactive voltage injected by the inverter replicates the volt drop across a specified reactance Xc at any value of transmission line current].
Rigby fails to disclose wherein the multi-level power converter is a modular multi-level power converter including a multiplicity of modules forming an electrical module series circuit; said modular multi- level power converter including a plurality of electrical module energy stores, each one of said multiplicity of modules including a respective one of said plurality of electrical module energy stores. Page 2 of 12Application No. 16/643,661 Reply to Office Action of October 27, 2021 Amendment dated January 26, 2022
Koyama [e.g. Fig. 1] teaches wherein the multi-level power converter is a modular [e.g. 1] multi-level power converter including a multiplicity of modules [e.g. 1] forming an electrical module series circuit [e.g. see modules 1 connected in series at V1, V2, V3]; said modular multi- level power converter including a plurality of electrical module energy stores [e.g. 12], each one of said multiplicity of modules including a respective one of said plurality of electrical module energy stores [e.g. as shown]. Page 2 of 12Application No. 16/643,661 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein the multi-level power converter is a modular multi-level power converter including a multiplicity of modules forming an electrical module series circuit; said modular multi- level power converter including a plurality of electrical module energy stores, each one of said multiplicity of modules including a respective one of said plurality of electrical module energy stores as taught by Koyama in order of being able to stabilize a power system voltage, paragraph 02.

Regarding claim 14, Rigby fails to discloses wherein each of said modules includes at least two respective electronic switching elements connected to said respective one of said electrical module energy stores.
Koyama [e.g. Fig. 1] teaches wherein each of said modules includes at least two respective electronic switching elements [e.g. 11] connected to said respective one of said electrical module energy stores [e.g. 12].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein each of said modules includes at least two respective electronic switching elements connected to said respective one of said electrical module energy stores as taught by Koyama in order of being able to stabilize a power system voltage, paragraph 02.

Regarding claim 15, Rigby fails to disclose wherein: said two electronic switching elements of said modules are disposed in a half-bridge circuit, or said modules each include said two respective electronic switching elements and two respective further electronic switching elements, said two electronic switching elements and said two further electronic switching elements being disposed in a full-bridge circuit.
Koyama [e.g. Fig. 1] teaches wherein: said two electronic switching elements of said modules are disposed in a half-bridge circuit, or said modules each include said two respective electronic switching elements and two respective further electronic switching elements, said two electronic switching elements and said two further electronic switching elements being disposed in a full-bridge circuit [e.g. submodules 1 and 2 provides a full bridge with four switches and a capacitor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein: said two electronic switching elements of said modules are disposed in a half-bridge circuit, or said modules each include said two respective electronic switching elements and two respective further electronic switching elements, said two electronic switching elements and said two further electronic switching elements being disposed in a full-bridge circuit as taught by Koyama in order of being able to stabilize a power system voltage, paragraph 02.

Regarding claim 18, Rigby fails to disclose wherein each one of said plurality of electrical module energy stores includes at least one component selected from the group consisting of a capacitor and a battery.
Koyama [e.g. Fig. 1] teaches wherein each one of said plurality of electrical module energy stores includes at least one component selected from the group consisting of a capacitor [e.g. 12] and a battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein each one of said plurality of electrical module energy stores includes at least one component selected from the group consisting of a capacitor and a battery as taught by Koyama in order of being able to stabilize a power system voltage, paragraph 02.

Regarding claim 19, Rigby [e.g. Fig. 1] discloses which further comprises a control device [e.g. control from sensor to SPWM]  actuating said multi-level power converter for causing said multi-level power converter to generate a periodically temporally variable voltage.

Regarding claim 20, Rigby [e.g. Figs. 4 - 6, pages 359 – 361] discloses a series compensation method for an electrical energy transmission network, the method comprising the following steps: using a modular multi-level power converter [e.g. voltage source inverter driven by PWM controller] to generate a periodically temporally variable voltage [e.g. compensating voltage at lower windings; Fig. 6]; connecting a primary winding [e.g. having Vca] of a transformer in series in a phase line of an energy transmission network [e.g. having ia], wherein the primary winding is connected in series with a first portion of the line [e.g. left portion having L of line a having current ia] and a second portion of the line [e.g. right portion of line a having current ia], and wherein the primary winding is connected in between the first portion of the line and the second portion of the line [e.g. winding having Vca]; applying the voltage from the multi-level power converter [e.g. by the voltage source inverter] to a secondary winding of the transformer [lower winding]; obtaining a transformed voltage [e.g. Vca] on the primary winding by transforming, with the transformer, the voltage applied to the secondary winding; serially injecting the transformed voltage into the phase line of the energy transmission network [e.g. phase having ia], the modular multi-level power converter is connected to the secondary winding of said transformer [e.g. to lower winding].
	Rigby fails to disclose wherein the modular multi-level power converter includes a multiplicity of modules that form an electrical module series circuit, the modular multi-level power converter includes a plurality of electrical module energy stores, and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores.
Koyama [e.g. Fig. 1] teaches wherein the modular multi-level power converter includes a multiplicity of modules [e.g. 1, 2] that form an electrical module series circuit, the modular multi-level power converter includes a plurality of electrical module energy stores [e.g. 12], and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores [e.g. as shown].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein the modular multi-level power converter includes a multiplicity of modules that form an electrical module series circuit, the modular multi-level power converter includes a plurality of electrical module energy stores, and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores as taught by Koyama in order of being able to stabilize a power system voltage, paragraph 02.

Regarding claim 23, Rigby discloses wherein the transformed voltage that is injected into the phase line of the energy transmission network simulates a connection of an impedance to the energy transmission network [e.g. col. 2, paragraph 03 in page 870 recites “This paper now describes the results of efforts to extend the original idea proposed by Ooi et al. into a working laboratory prototype of a series reactance compensator, capable of providing a specified and controllable magnitude of reactive compensation under steady state and transient conditions. The first step towards this goal was the extension of the scheme of Ooi et al. to enable a desired ohmic value of capacitive reactance Xc to be reproduced in the transmission line, and the results of this work have been described elsewhere. This initial scheme is that shown in Fig. 1, where the signal processing blocks were added to supply the correct magnitude signal at point c to ensure the reactive voltage injected by the inverter replicates the volt drop across a specified reactance Xc at any value of transmission line current].

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Koyama and further in view of US Pub. No. 2020/0112172; (hereinafter Yamanaka).

Regarding claim 12, Rigby [e.g. Figs. 4 - 6, pages 359 – 361] discloses wherein said electrical module series circuit is one of three module series circuits of said modular multi-level power converter.
Rigby fails to disclose said three module series circuits forming a delta-connected circuit. 
Yamanaka [e.g. Fig. 1] teaches said three module series circuits [e.g. 120] forming a delta-connected circuit [e.g. paragraph 029].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by said three module series circuits forming a delta-connected circuit as taught by Yamanaka in order of being able to provide reactive compensation with different operation modes, Abstract.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Koyama and further in view of US Pub. No. 2017/0214334; (hereinafter Mukunoki).
Regarding claim 13, Rigby fails to disclose wherein said electrical module series circuit is one of six module series circuits of said modular multi-level power converter, said six module series circuits forming a bridge circuit.
Mukonoki [e.g. Figs. 1 and 3] teaches wherein said electrical module series circuit [e.g. 10] is one of six module series circuits [e.g. cells 10] of said modular multi-level power converter [e.g.  1], said six module series circuits forming a bridge circuit [e.g.  full bridge, Fig. 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rigby by wherein said electrical module series circuit is one of six module series circuits of said modular multi-level power converter, said six module series circuits forming a bridge circuit as taught by Mukonoki in order of being able to suppressing a voltage fluctuation component, paragraph 012.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838